DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5, 13, and 15 are amended. Claims 1-4, 12, and 14 are cancelled. Claims 5-11, 13, and 15 filed on 1/7/21 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 5-11, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 5-11 are directed to methods, and claim 13 is directed to a system, and claim 15 is drawn to non-statutory computer-readable mediums, all of which are statutory classes of invention.    
Nevertheless, independent claims 5, 13, and 15 are directed in part to an abstract idea without significantly more. The independent claims are drawn to electronic ticket management, which is a mental process. Other than reciting a handheld device, mobile network, first/second communication interface, and security application applet, nothing in the claims precludes the 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of electronic ticket management with computer elements such as a non-transitory computer readable medium, handheld device, security element, access control apparatus, and memory that are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer elements. Accordingly, the non-transitory computer readable medium, handheld device, mobile network, first/second communication interface, and security application applet are additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process grouping.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium, handheld device, security element, access control apparatus, and 
Regarding dependent claim 7, the claims are directed to limitations which serve to limit by deleting the ticket. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 6, the claims are directed to limitations which serve to limit by incorporating NFC. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 8, the claims are directed to limitations which serve to limit by incorporating a private key. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 9, the claims are directed to limitations which serve to limit by incorporating a power level of a cell phone. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 11, the claims are directed to limitations which serve to limit by incorporating predefined characteristics. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
6.	Claims 5-11, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dabosville (2011/0068165) in view of Lee et al (2015/0339599).
Re Claims 5, 13, 15: Dabosville discloses comprising: 
storing data in a non-transitory computer readable medium of a security element of a handheld device, the data used in cellular telephony in order to store information specific to a subscriber of a mobile network (see [0024-0025] storing electronic parking ticket in memory specific to said vehicle or said electronic entity);
said selecting step triggering sending said selected ticket (see [0059] discloses sending ticket to transponder);
making the electronic ticket available to the access control apparatus through a second communication interface, which is different than the first communication interface, for accessing the service via the access control apparatus (see [0029, 0064], where [0064] discloses bringing a mobile telephone 300 up to a ticket machine 100 and [0029] discloses making available parking data included in said ticket);
storing the electronic ticket in a non-transitory computer-readable medium of the handheld device, which is separate from the non-transitory computer readable medium of the security element of the security element (see [0027, 0032, 0034] discloses storing electronic ticket). 

However, Dabosville fails to explicitly disclose the following. Meanwhile, Lee discloses:
a security application applet of the security element through a first common interface with the security element, the security application applet being common to a plurality of different electronic ticket services, including a service provided via an access control apparatus (see [0034, 0045-0048] discloses applet, [0048] discloses security element of SIM card on mobile device);
a handheld device (see [0039] discloses user holding NFC-enabled mobile device);
the handheld device selecting the electronic ticket stored by the handheld device in the non-transitory computer readable medium of the handheld device (see [0039, 0041, 0050] discloses selecting tickets);
From the teaching of Lee, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Dabosville’s invention with Lee’s disclosure of an applet in order so that it “… comprises a secure element, an electronic ticket platform… (see Lee Abstract).”
Re Claim 7: However, Dabosville fails to disclose the following. Meanwhile, Lee discloses further comprising: receiving by the security element, from the handheld device, a command for deleting the ticket saved in the security element (see [0012] discloses deleting ticket after successful transmission). From the teaching of Lee, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Dabosville’s invention with Lee’s disclosure of an applet in order so that it “… comprises a secure element, an electronic ticket platform… (see Lee Abstract).”

Re Claim 8: Dabosville discloses further comprising: 
storing a private key in the non-transitory computer readable medium of the security element, which is accessible by the security application applet; and
prior to the act of storing the electronic ticket, the handheld device receiving the electronic ticket from an issuing entity over at least one communication network, said electronic ticket comprising at least a public key for a user of the handheld device corresponding to the private key which is located in the security element (see [0055, 0069] discloses private keys).
Re Claim 9: Dabosville discloses wherein the handheld device comprises a cellular phone and the selecting act is implemented automatically in response to a powering level of the cellular phone being located below a predetermined threshold, and occurs according to a pre-established rule (see [0084] discloses power level).
Re Claim 10: However, Dabosville fails to disclose the following. Meanwhile, Lee discloses wherein the pre-established rule comprises selecting a last ticket looked at by the user (see [0039] discloses selecting). From the teaching of Lee, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Dabosville’s invention 
Re Claim 11: Dabosville discloses wherein the selecting is implemented automatically in response to data contained in the ticket including certain predefined characteristics relating to validity of the ticket (see [0019] discloses characteristics).
Response to Arguments
7.	Applicant's arguments filed 1/7/21 with respect to claims 5-11, 13, and 15 have not been found to be convincing with respect to 35 USC 103 and 35 USC 101. However, the arguments with respect to 35 USC 112 are found to be convincing, therefore the rejection has been removed. With respect to 35 USC 103, the applicant argues that selecting the ticket is done before storing the electronic ticket, which is a new amendment and addressed above.
With respect to 35 USC 101, the Examiner respectfully disagrees. The applicant tries to argue that the claims are not a mental process. However, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of electronic ticket management.  The claims of the instant application describe an improvement to a business process i.e., electronic ticket management, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.  The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687